EXHIBIT ***Indicates material has been omitted pursuant to a Confidential Treatment Request filed with the Securities and Exchange Commission.A complete copy of this agreement has been filed separately with the Securities and Exchange Commission. Contract Statement of Work For Comverge FINAL VERSION Maryland Residential Direct Load Control January 21, 2009 Comverge Scope of Work Final Version 012109 .doc REDACTED AGREEMENT PHI Service CompanyCONFIDENTIAL 1 Index 1 2 General Information 3 2.1 Confidentiality 3 2.2 PHI Program Intent and Objectives per RFP 3 2.3 Terms and Conditions 4 2.4 Contract Term 4 2.4.1 Contract Extensions 4 2.5 Supplier Diversity 4 2.6 Basis of Contract 4 2.7 PHI Background 5 2.8 DLC Program Background 5 2.9 Maryland Residential DLC Program Description 6 2.10 Scalability 7 2.11 Location of Contractor’s Facilities 8 3 PHI Roles & Responsibilities 9 4 Comverge Roles & Responsibilities 11 4.1 Comverge Project Organization & Staffing 12 4.2 Project Management 12 4.3 Project Scheduling Methodology 13 5 DLC Contract Scope of Activities 15 5.1 Customer Enrollment 16 5.2 Customer Support 17 5.2.1 General Requirements 17 5.2.2 Call Center Operations 18 5.2.3 Call Center Hours 19 5.2.4 Field Support of Customers 19 5.3 Customer Education 20 5.4 Customer Retention & Replacement 20 5.5 DLC Communications Solutions 20 5.6 DLC Device Solutions 22 5.7 End Use Controls Design & Functionality 23 5.8 End Use Controls Installation and Asset Management 25 5.8.1 Installation 25 5.8.2 Asset Management 26 5.9 Customer Billing 27 5.10 System Interfaces 27 5.11 Safety 30 5.12 System Maintenance and Ongoing Support 31 5.13 PHI Personnel Training 31 5.14 System Operations 32 6 IT Standards and Security Requirements 35 6.1 Data and Information Technology Security 35 6.1.1 Data Exchange Security Requirements 35 6.1.2 Handheld Security Requirements 36 6.1.3 Customer Service Center (CSC) Security Requirements 36 6.1.4 Website Security Requirements 37 7 Program Equipment Validation and Commissioning 39 7.1 Overall System Roll-Out 39 7.2 Equipment Validation 40 7.3 Field Acceptance Testing 41 8 Operational Performance Measures, Monitoring & Auditing 43 8.1 Program Management Status and Statistical Reporting 43 8.2 Data Exchange Transaction Performance Service Levels 44 8.2.1 Severity Levels 44 8.2.2 Designated Responsible Parties & Contact Information Updates 44 8.2.3 Required Remedial Actions 45 8.3 Customer Satisfaction / Surveys 46 8.4 Audits 46 9 Pricing 47 10 Appendix 49 10.1 PHI Standard Terms and Conditions 50 10.2 Signature Document 86 10.3 Pricing 87 REDACTED AGREEMENT PHI Service CompanyCONFIDENTIAL 2 General Information 2.1 Confidentiality The contents of this Statement of Work (“SOW”) are considered confidential information and should be treated as such. Comverge agrees not to use or disclose to others, and to regard and preserve as confidential, all information obtained by it in connection with or resulting from its work with Pepco Holdings, Inc., through its service company subsidiary, PHI Service Company (“PHI”), unless and only to the extent it has received the prior written consent of PHI to do otherwise.Comverge shall keep strictly confidential the substance of its discussions and conversations with, and its advice to, PHI personnel relating to the contractual agreement, except that such confidentiality obligation shall not apply to any information that: (a) is generally available to the public; (b) becomes public information other than by an unauthorized act or omission by Comverge or any subcontractor, agent or representative of Comverge; (c) as shown by written records, was known to Comverge prior to the receipt of such information from PHI; or (d) is received by Comverge from third parties who were entitled to receive and transfer such information without obligations of confidentiality to PHI. Upon expiration or earlier termination of the contractual agreement, Comverge agrees, if requested by PHI, to return or destroy, or cause to be returned or destroyed all information received from PHI that is confidential or proprietary in nature, or impacts upon any trade secrets of PHI, including documents that incorporate all or part of any such information, without retaining any copy or part thereof.Comverge shall inform its potential subcontractors and employees, if any, of their obligation to abide by the terms of this Section. The provisions of this Section shall survive the termination of a future agreement.
